                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI

ANA FUENTES, TANNETT         )
WASHINGTON, TIYONNA WATKINS, )
CHRIS WALTER                 )
                             )
     Plaintiffs,             )
                             )                        Case No.: 4:21-cv-356
v.                           )
                             )
STONEYBROOK SOUTH            )
APARTMENTS, LLC, et al,      )
                             )
     Defendants.             )

CONSENT MOTION FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING

       COME NOW, Defendant, Stoneybrook South Apartments, LLC (“Defendant”) and for its

Motion for Extension of Time to File Responsive Pleading by consent of Plaintiff states and alleges

as follows:

   1. Defendant Removed the instant case to federal court on May 24, 2021.

   2. Defendant’s current deadline to file its responsive pleading is June 1, 2021.

   3. Defendant requires additional time to respond to Plaintiff’s Complaint, specifically twenty

       (20) additional days.

   4. Plaintiff will not be prejudiced by granting these additional days, in fact, Plaintiff consents

       to this Court granting Defendant this extension of time.

   WHEREFORE Defendant Tower Loan of Missouri, LLC respectfully prays that this

Honorable Court grant it an additional twenty (20) days, up to and including June 21, 2021, for

Defendant to file its responsive pleading to Plaintiff’s Complaint, and for any other relief that this

Court deems appropriate in the circumstances.




                                                  1

          Case 4:21-cv-00356-DGK Document 6 Filed 05/25/21 Page 1 of 2
                                                  Respectfully submitted,

                                                  FRANKEL, RUBIN, KLEIN,
                                                     PAYNE & PUDLOWSKI P.C.


                                                   By: /S/ MAYER S. KLEIN
                                                      MAYER S. KLEIN, #MO32605
                                                      mklein@frankelrubin.com
                                                      231 S. Bemiston, Suite 1111
                                                      Clayton, Missouri 63105
                                                      Telephone: (314) 725-8000
                                                      Facsimile: (314) 726-5837
                                                          Attorney for Defendant



                                 CERTIFICATE OF SERVICE

        This is to certify that I have filed electronically a true copy of the foregoing in the Court’s
electronic filing system.


                                               _/S/ MAYER S. KLEIN________________
                                                   MAYER S. KLEIN




                                                  2

          Case 4:21-cv-00356-DGK Document 6 Filed 05/25/21 Page 2 of 2
